Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
7, 2003








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 7, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00825-CV
____________
 
IN RE ARNESS WHITE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 24, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52. 
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed August 7, 2003.
Panel consists of
Justices Anderson, Seymore, and Guzman.